Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 12 in the reply filed on 9/15/22 is acknowledged.  Claims 1-8 are withdrawn from consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Holub ( 2005/0147731).
For claim 12, Holub discloses a method of fortifying seed with an essentially fatty acid.  The method comprising the step of applying the fatty acid onto bran so that the fatty acids are absorbed into the bran.  The fatty acids include omega-3-fatty acids. ( see paragraphs 0016,0017,0028,0030,0057,0060)
Holub discloses the same step as in the claimed method.  The feature of stabilizing omega 3 fatty acids is in the preamble and is not considered.  The body of the claim does not depend on the preamble for completeness.  Furthermore, Holub discloses the same step comprising the same ingredient.  Thus, it is inherent the same feature is present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 22, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793